                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:21-CV-019-RJC-DCK

 SUSAN K. CARPENTER,                    )
                                        )
          Plaintiff,                    )
                                        )
   v.                                   )                        ORDER
                                        )
 NEXTLEVEL ASSOCIATION SOLUTIONS, INC., )
 WILLIAM DOUGLAS MANAGEMENT, INC.,      )
                                        )
          Defendant.                    )
                                        )


       THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Frederick M. Thurman, Jr., concerning Alexander

W. Prunka on January 14, 2021. Alexander W. Prunka seeks to appear as counsel pro hac vice for

Defendant NextLevel Association Solutions, Inc. d/b/a HomeWiseDocs.com. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

       IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Alexander W.

Prunka is hereby admitted pro hac vice to represent Defendant.


                                     Signed: January 15, 2021




      Case 3:21-cv-00019-RJC-DCK Document 10 Filed 01/15/21 Page 1 of 1
